Citation Nr: 1309083	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  05-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability, prior to October 14, 2010.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability, since October 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel





INTRODUCTION

The Veteran had active service from January 1982 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision of the Salt Lake City, Utah, Regional Office (RO), denying a rating in excess of 10 percent for the lumbar spine disability, and the Veteran perfected appellate review.  A December 2011 rating assigned a 20 percent rating, effective October 14, 2010.  

An April 2012 Board decision denied ratings in excess of those assigned for the lumbar spine disability, prior to, and since, October 14, 2010.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court granted the parties Joint Motion for Partial Remand (JMPR) in an August 2012 Order, and vacating and remanding the Board's decisions pertaining to the lumbar spine for compliance with the terms of the JMPR.  


FINDINGS OF FACT

1.  In December 2011 VA received notice from the Veteran, through his duly authorized representative, that withdrawal of the appeal of the lumbar spine disability ratings is requested.  

2.  A final Board decision related to the assigned lumbar spine disability ratings has not been issued, as the August 2012 Order of the Court vacated the prior April 2012 Board decision on the matter.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal seeking a rating in excess of 10 percent for a lumbar spine disability, prior to October 14, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal seeking a rating in excess of 20 percent for a lumbar spine disability, since October 14, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The December 2011 statement of the Veteran's duly authorized representative states: "Please withdraw the pending appeal the veteran is satisfied with the recent rating decision that granted him a 20 percent rating increased in his back condition."  Although addressed in the April 2012 Board decision, the August 2012 Court Order, granting the parties' JMPR, vacated and remanded the Board determination for de novo review of the record.  Because the December 2011 statement is an explicit, unambiguous and fully informed request to withdraw the lumbar spine increased rating appeal, received prior to the issuance of a final appellate decision, there remain no allegations of errors of fact or law for appellate consideration.  See 38 U.S.C.A. § 7105; Hanson v Brown, 9 Vet. App. 29, 32 (1996); 38 C.F.R. § 20.204; see also DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011).  Accordingly, the Board does not have jurisdiction to review the appeal.  

Generally, where a case is addressed by the Court and remanded to the Board, the "'law of the case' doctrine operates to preclude reconsideration of identical issues."  Johnson (Anne) v. Brown, 7 Vet. App. 25, 26-27 (1994); see also Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  That is, the Board is generally bound by the findings of the Court.  See Chisem, 10 Vet. App. at 527-28 However, the United States Court of Appeals for the Federal Circuit has articulated, and the Court has recognized, "three exceptions to the law of the case doctrine: (1) When the evidence at trial was substantially different from that in the former trial upon when the appellate court based its decision; (2) when the controlling authority has since made a contrary decision of law; and (3) when the appellate decision was clearly erroneous."  See Chisem, 8 Vet. App. at 375; see also Teten v. West, 13 Vet. App. 560, 563 (2000).

Although the JMPR granted by the Court ordered the Board to specifically reconsider the lumbar spine ratings, it would be clearly erroneous to undertake additional consideration as agreed to by the parties.  The December 2011 statement of the Veteran's representative is an effective withdrawal of the lumbar spine appeal and no final appellate decision has been issued; therefore, the Board lacks jurisdiction over the appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  This is such an exceptional circumstance that requires the dismissal of the appeal of the lumbar spine ratings, arising from the March 2005 rating action and satisfying the third exception to the law of the case doctrine.  Thus, the Board is not precluded from dismissing the appeal without completing addition consideration as ordered.  


ORDER

The appeal seeking a rating in excess of 10 percent for a lumbar spine disability, prior to October 14, 2010, is dismissed.  

The appeal seeking a rating in excess of 20 percent for a lumbar spine disability, since October 14, 2010, is dismissed.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


